      Case 4:19-cr-02738-RM-JR Document 59 Filed 02/26/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                       No. CR-19-02738-001-TUC-RM (JR)
12                 Plaintiff,                        ORDER
13   v.
14   Jan Peter Meister,
15                 Defendant.
16
17          Pending before the Court is Defendant’s Motion to Sever Counts. (Doc. 47.) The
18   Government responded (Doc. 50) and Defendant replied (Doc. 51). For the following

19   reasons, the Court will grant the Motion to Sever.

20          I.     Background
21          The charges in this case arise out of a voicemail message left by Defendant on the
22   Washington District Office Voicemail system of Congressman A.S. on October 1, 2019.

23   (Doc. 50.) The voicemail included a threat directed towards the Congressman to use

24   firearms against him in a violent manner. (Id.) The call was traced to Defendant’s

25   residence and on October 3, 2019, United States Capitol Police (USCP) and a Pima

26   County Sheriff’s Deputy visited the residence and spoke with Defendant. (Id. at 2.) USCP
27   conducted follow-up investigation and, due to safety concerns arising from information
28
         Case 4:19-cr-02738-RM-JR Document 59 Filed 02/26/20 Page 2 of 6



 1   related to Defendant’s prior criminal history,1 a search warrant for Defendant’s residence
 2   was sought and executed on October 18, 2019. (Id. at 2-3.) During the search, agents
 3   located firearms and ammunition. (Id.)
 4            Defendant was indicted by grand jury on October 23, 2019. (Id., Doc. 6.) An arrest
 5   warrant for Defendant was issued and executed on October 25, 2019, during which time
 6   allegedly unauthorized firearms were seized from the residence. (Id., Doc. 9.) A
 7   superseding indictment was filed on December 4, 2019 charging Defendant with one
 8   count of Threats Through Interstate Commerce in violation of 18 U.S.C. § 875 and one
 9   count of Possession of a Firearm by a Convicted Felon in violation of 18 U.S.C. §§
10   922(g)(1) and 924(2). (Doc. 28.) Defendant requests the Court to order that Counts One
11   and Two be tried separately. (Doc. 47.) Defendant remains in custody and trial is
12   currently set for March 9, 2020. (Doc. 49.)
13            II.   Applicable Law
14            Fed. R. Crim. P. 8(a) provides that separate counts are properly joined if they (1)
15   are of the same or similar character; (2) are based on the same act or transaction; or (3)
16   are connected with or constitute parts of a common plan or scheme. Fed. R. Crim. P. 8(a).
17   Severance of joined counts may be granted if their consolidation appears to prejudice a
18   defendant or the government. Fed. R. Crim. P. 14(a).
19            “Joinder is the rule rather than the exception.” United States v. Armstrong, 621
20   F.2d 951, 954 (9th Cir. 1980). The defendant carries the burden to establish that
21   severance is necessary and does so by a showing that joinder is “so manifestly prejudicial
22   that it outweighs the dominant concern with judicial economy and compel[s] the exercise
23   of the court’s discretion to sever.” United States v. Lopez, 477 F.3d 1110, 1116 (9th Cir.
24   2007). A jury’s knowledge of a defendant’s status as a convicted felon is not considered
25   manifestly prejudicial. Id. at 1116, n. 24 (citing United States v. Lewis, 787 F.2d 1318,
26   1321 (9th Cir.) (“The prejudice must have been of such magnitude that the defendant’s
27   1
       The Defendant was convicted in Maryland of rape in the second degree and sexual
     offense in the fourth degree/contributing to the delinquency of a minor in 1989. (Doc. 50
28   at 3.) The Defendant also has prior convictions for DUI (2000), disorderly conduct
     (2001), and assault (2000). (Id.)

                                                   -2-
      Case 4:19-cr-02738-RM-JR Document 59 Filed 02/26/20 Page 3 of 6



 1   right to a fair trial was abridged.”)).
 2            “There is a high risk of undue prejudice whenever… joinder of counts allows
 3   evidence of other crimes to be introduced in a trial of charges with respect to which the
 4   evidence would otherwise be inadmissible.” Lewis, 787 F.2d at 1321 (citing United States
 5   v. Daniels, 770 F.2d 1111, 1116 (D.C. Cir. 1985)). The Government may not introduce
 6   evidence of prior crimes to show that the defendant’s bad character means he was more
 7   likely to have committed the charged crime. Id.; Fed. R. Evid. 404(b). A court
 8   considering whether to sever a charge that necessitates the introduction of other crimes
 9   evidence must consider “the danger that a jury will infer present guilt from prior
10   convictions.” Id. (citing Daniels, 770 F.2d at 1321.) The Ninth Circuit has not adopted
11   the per se rule, adopted by some Circuits, that whenever evidence of prior convictions
12   would be admissible on one joined count but not the other, the counts should be severed.
13   Id. at 1322. Rather, the Ninth Circuit considers “undue prejudice on a case-by-case
14   basis.” Id.
15            As to Count One, Threats Through Interstate Commerce, the Government must
16   prove beyond a reasonable doubt:
17            First, the defendant knowingly transmitted in interstate commerce a form of
18   communication containing a threat to injure a person; and second, such form of
19   communication was transmitted for the purpose of issuing a threat, or with knowledge
20   that the communication would be viewed as a threat. The government need not prove that
21   the defendant intended to carry out the threat. See Ninth Circuit Model Jury Instruction
22   8.47B.
23            As to Count Two, Possession of a Firearm by a Convicted Felon, the Government
24   must prove beyond a reasonable doubt: First, the defendant knowingly possessed a
25   firearm and/or ammunition; Second, the firearm and/or ammunition had been shipped or
26   transported from one state to another; Third, at the time the defendant possessed the
27   firearm and/or ammunition, the defendant had been convicted of a crime punishable by
28   imprisonment for a term exceeding one year; and fourth, at the time the defendant


                                               -3-
      Case 4:19-cr-02738-RM-JR Document 59 Filed 02/26/20 Page 4 of 6



 1   possessed the firearm and/or ammunition, the defendant knew he had been convicted of
 2   the prior felony. See Ninth Circuit Model Jury Instruction 8.65A.
 3           III.   Discussion
 4           Defendant contends that the two counts are not properly joined under Fed. R.
 5   Crim. P. 8(a) because they are not of the same or similar character, not based on the same
 6   act or transaction, nor are parts of a common scheme or plan. (Doc. 47 at 2.) Defendant
 7   further contends that joinder of the counts would improperly prejudice him at trial
 8   pursuant to Fed. R. Crim. P. 14(a) because (1) there is a question of fact as to whether the
 9   Government can prove “a serious expression of intent to inflict bodily harm,” an element
10   of Count One, Threats Through Interstate Commerce; and (2) Defendant would be
11   prejudiced by joinder because of the risk that the jury would convict him of Count One
12   based on evidence related to Count Two, i.e., because “he committed a crime before and
13   probably did this one too.” (Doc. 47 at 5.)
14           The government argues that Defendant will not be unduly prejudiced by a joint
15   trial because (1) Count One and Count Two each require the Government to establish
16   evidence separate and apart from the other; (2) Limiting jury instructions can be given to
17   emphasize that the jury may not consider the Defendant’s prior convictions as evidence
18   of guilt on Count One; and (3) The nature of the prior convictions can be sanitized or
19   stipulated to. (Doc. 50 at 8-9.) The Government contends that the facts and circumstances
20   in this case are “highly probative” and “largely overlapping” as to both counts, and
21   therefore judicial economy favors joining the counts to avoid duplicating proceedings.
22   (Id.)
23           The Court finds that the two offenses arise from the same act or transaction and
24   thus joinder is presumptively proper under Fed. R. Crim. P. 8(a). The alleged threat
25   giving rise to Count One involved the use of firearms to commit violence. The threat led
26   to a search of Defendant’s residence, where unauthorized firearms were discovered.
27   Furthermore, the presence of firearms in Defendant’s residence goes to Defendant’s state
28   of mind as to Count One. Although evidence of the presence of firearms at the residence


                                                   -4-
     Case 4:19-cr-02738-RM-JR Document 59 Filed 02/26/20 Page 5 of 6



 1   may be admissible at trial as to Count One, the Court finds that Defendant would be
 2   unduly prejudiced by joinder because the jury cannot reasonably be expected to
 3   compartmentalize its consideration of the evidence on each Count.
 4          The Court has considered the nature of the offenses charged, the elements of each
 5   offense that the Government is required to prove, and the potential for prejudice towards
 6   the Defendant from introduction of his prior convictions with respect to the Threats in
 7   Interstate Commerce charge (Count One). Evidence related to Defendant’s prior felony
 8   convictions would likely be inadmissible at trial on Count One, because none of the
 9   elements of Count One are related to whether the Defendant lawfully possessed the
10   firearms that were found in his residence and the introduction of such evidence could be
11   unfairly prejudicial. See Fed. R. Evid. 401, 403. Furthermore, the risk that Defendant
12   would be prejudiced with respect to Count One due to the introduction of evidence of his
13   prior felony convictions is high. Lewis, 787 F.2d at 1321.
14          The Court is concerned that a limiting jury instruction would not cure this
15   potential prejudice. See id. at 1322 (“[J]oinder of counts tends to prejudice jurors’
16   perceptions of the defendant and of the strength of the evidence on both sides of the
17   case.”) A limiting instruction would instruct the jury that it may not consider the evidence
18   of Defendant’s prior felony convictions in determining whether Defendant committed the
19   crime of Threats Made in Interstate Commerce. Because of the nature of the threat, which
20   involved the use of a firearm, and the evidence that Defendant possessed the firearms
21   unlawfully, the Court does not believe it is reasonable to expect a jury to be able to
22   compartmentalize the evidence in this way. The Court finds that “the danger that a jury
23   will infer present guilt from prior convictions” cannot be sufficiently mitigated by a
24   limiting instruction to that effect. Finally, considering the strong interest in judicial
25   economy, the Court finds that judicial economy does not outweigh the danger of
26   prejudice to Defendant arising from joinder of the charges. The Court finds that the
27   interests of justice will be served by severing Count One and Count Two.
28   ....


                                                -5-
     Case 4:19-cr-02738-RM-JR Document 59 Filed 02/26/20 Page 6 of 6



 1        Accordingly,
 2        IT IS ORDERED that Defendant’s Motion to Sever (Doc. 47) is granted.
 3        Dated this 25th day of February, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -6-
